Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 23, 26, 32, 34, 38-42, 53-59, and 62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 31-32, 41, 46-51, 67-73, and 76 of copending Application No. 16/771,368 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose a pyrometallurgical process involving oxidizing black copper to obtain intermediate products and performing further processing on intermediate products in order to obtain copper, lead, and tin products.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, 23, 26, 32, 34, 38-42, 53-59, and 62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14-16, 25-30, 45-51, and 54 of copending Application No. 16/771,404 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose a pyrometallurgical process involving oxidizing black copper to obtain intermediate products and performing further processing on intermediate products in order to obtain copper, lead, and tin products.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, 23, 26, 32, 34, 38-42, 53-59, and 62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 27, 37, 52, 57-60, 62-63, 77-83, and 86 of copending Application No. 16/771,434 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose a pyrometallurgical process involving oxidizing black copper to obtain intermediate products and performing further processing on intermediate products in order to obtain copper, lead, and tin products.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, 23, 26, 32, 34, 38-42, 53-59, and 62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12, 17-18, 27-30, and 45-51 of copending Application No. 16/771,490 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose a pyrometallurgical process involving oxidizing black copper to obtain intermediate products and performing further processing on intermediate products in order to obtain copper, lead, and tin products.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 39 and 56 is objected to because of the following informalities: 
Claim 39 recites the limitation of “at least one of” and then uses the language “and/or” in lines 3-4, it is recommended to amend the “and/or” language to “and”.
Claim 56 recites the limitation “earth alkali metal”, it is recommended to amend this to “alkaline earth metal” in both lines 3 and 4.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42, 54-59, and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation "the second crude solder metal composition" and “the fifth solder refining slag” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Following the dependency of the previous claims, claim 42 depends on claim 1 rather than claim 4, which is where these two limitations are first introduced. It is unclear which claim, claim 42 should depend upon since the proceeding claims skip over claim 4 for dependency. Clarification is required.
Claim 54 recites the limitation of “the second crude solder metal composition” in lines 2-3, however there is a lack of antecedent basis for these limitation as “the second crude solder metal composition” is disclosed in claim 4. For the sake of compact prosecution, the Examiner is assuming that claim 54 should depend on claim 4 instead of claim 1. Clarification is required.
Claim 55 recites the limitations of “the second crude solder metal composition” and “the pre-refined solder metal composition” in lines 3-4, however there is a lack of antecedent basis for these limitations as “the second crude solder metal composition” is disclosed in claim 4 and ”the pre-refined solder metal composition” is disclosed in claim 54. For the sake of compact prosecution, the Examiner is assuming that claim 55 should depend on claim 54 instead of claim 1. Clarification is required.
Claim 56 recites the limitations of “the second crude solder metal composition”, “the pre-refined solder metal composition”, and “the first liquid molten tuned solder phase” in lines 5-7, however there is a lack of antecedent basis for these limitations as  “the second crude solder metal composition” is disclosed in claim 4, ”the pre-refined solder metal composition” is disclosed in claim 54, and “the first liquid molten tuned solder phase” is disclosed in claim 55. For the sake of compact prosecution, the Examiner is assuming that claim 56 should depend on claim 55 instead of claim 1. Clarification is required.
Regarding dependent claims 57-59 and 62, these claims do not remedy the deficiencies of parent claims 55 and 56 noted above, and are rejected for the same rationale.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 59 recites the broad recitation “evaporation and distillation”, and the claim also recites “preferably by a vacuum distillation” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 62 recites the broad recitation “evaporation and distillation”, and the claim also recites “preferably by a vacuum distillation” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        

/BRIAN D WALCK/Primary Examiner, Art Unit 1738